Citation Nr: 1738435	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for thoracolumbar spine degenerative joint disease (previously disc syndrome due to trauma at T11 and T12 with back strain).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1981 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems. 

In October 2015, the Veteran's representative submitted a private medical opinion in which the examiner provided nexus opinions concerning several disabilties (sleep apnea, hypertension, gout, erectile dysfunction, depression, and anxiety) not considered part and parcel of the underlying increased rating claim before the Board.  Amendments to VA's regulations describe the specific and limited manner and methods by which a claim or claims can be initiated and filed.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2016).  This matter is REFERRED to the RO for appropriate action with regard to clarifying whether it is the Veteran's intent to seek service connection for the foregoing disabilities, and if so, providing notice to the Veteran on how to file a claim in compliance with the amended regulations.  [The Board notes that the Veteran previously withdrew his appeal of a claim of entitlement to service connection for sleep apnea in October 2014.  However, the issue has been raised by the October 2015 evidence and is therefore included in the referred issues above.]

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

Increased rating for thoracolumbar spine

Correia compliance

The January 2016 VA examiner provided detailed findings in response to the March 2015 remand instructions.  However, subsequent to the issuance of the examination report, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In this regard, the January 2016 VA examination report does not indicate whether range of motion findings for the spine were measured in both active and passive motion and/or in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination in compliance with the findings of Correia.




Radiculopathy of the lower extremities

Further development regarding bilateral radiculopathy of the lower extremities related to the Veteran's thoracolumbar spine disability is also required based upon the evidence of record.   

EMG testing of the right leg was negative in January 2009.  Upon VA spine examination in April 2010, the Veteran complained of paresthesias, numbness, and weakness in his spine, legs, and feet.

Notes from a private treatment provider in March 2013 diagnosed the Veteran with lumbar disc displacement without myelopathy; neuralgia, neuritis and radiculitis not otherwise specified; and thoracic or lumbosacral neuritis or radiculitis not otherwise specified.  A letter from a private neurologist in November 2013 described severe lumbar radicular pain.  

VA treatment notes from June 2014 contain the Veteran's reports of bilateral lower extremity tingling and numbness.  In August 2014, VA treatment notes indicated a provisional diagnosis of lumbar radiculopathy.  Decreased reflexes and sensation on the left side lower limb were noted.

A private medical opinion from Dr. J.W.B. was associated with the claims file in October 2015; the report contained a diagnosis of bilateral lower extremity radiculopathy.

Upon VA examination in January 2016, no radiculopathy was noted.

In light of the conflicting evidence of record, the Board requests that the VA examiner conducting the new spine examination identify all lumbar radiculopathy diagnoses during the period on appeal and address the nature and severity of any radiculopathy of the lower extremities related to the thoracolumbar spine disability during the relevant period beginning February 2009.  


Neurological abnormalities

Further development regarding neurological abnormalities related to the Veteran's thoracolumbar spine disability is also required based upon the evidence of record.   

Upon VA spine examination in April 2010, the Veteran reported bowel leakage more than twice a day.  He declined rectal and genital examinations.  An x-ray of the thoracic spine revealed no abnormalities.

VA treatment notes from June 2014 contain the Veteran's report that he could not control his bowels for over a year.  He also described urinary retention issues for the prior year.  Upon rectal exam, he was found to have tone but not wink.

A private medical opinion from Dr. J.W.B. was associated with the claims file in October 2015.  He diagnosed urinary and fecal incontinence.  The doctor stated that the sympathetic innervation for the bladder emerges from vertebral levels T11-L2 and sympathetic innervation to the bowel originates from the vertebral levels of T9-L2.  He opined that the symptoms described by the Veteran were consistent with an injury between T11-L2. 

Upon further VA spine examination in January 2016, the examiner reported no neurologic abnormalities, such as bowel or bladder problems, related to a thoracolumbar spine condition.

The evidence presented suggests that the Veteran may be experiencing bowel and bladder incontinence resulting from his service-connected thoracolumbar spine, which necessitates genitourinary and bowel examinations so that any associated symptoms can be adequately considered in the Veteran's disability rating.

Total disability rating due to individual unemployability

The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for the thoracolumbar spine, as acknowledged by the Veteran's representative in his January 2015 correspondence.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational and rehabilitation folder and associate it with the claims file.

2.  Schedule the Veteran for VA examinations to assess the nature and severity of his thoracolumbar spine disability and related symptomatology, including separate genitourinary and bowel examinations.  The examiner must review the claims file and address:

a)  In order to comply with the precedential decision in Correia, the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner is requested to address whether the thoracolumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability.  If possible, these determinations should be expressed in terms of the degree of additional range of motion lost due to these symptoms. If such quantification is not possible, the examiner must explain the basis for being unable to provide the requested information.

c)  The examiner is requested to address whether thoracolumbar spine pain significantly limits functional ability during flare-ups or when the back is used repeatedly over a period of time.  These determinations should also, if possible, be portrayed in terms of the degree of additional range of motion lost due to pain on use or during flare-ups.  If such quantification or ESTIMATATION is not possible, the examiner must explain the basis for being unable to provide the requested information.

d)  The examiner should comment on the functional impact of the Veteran's thoracolumbar spine disability on his activities of daily living, to include occupational activities.  To the extent possible, this should include an opinion as to the resulting limitations on both physical and sedentary occupational tasks.

e)  In light of the negative EMG testing of the right leg in January 2009, March 2013 private treatment provider notes diagnosing thoracic or lumbosacral neuritis or radiculitis not otherwise specified, letter from a private neurologist in November 2013 describing severe lumbar radicular pain, August 2014 VA treatment notes indicating a provisional diagnosis of lumbar radiculopathy, October 2015 private medical opinion from Dr. J.W.B. containing a diagnosis of bilateral lower extremity radiculopathy, January 2016 VA examination finding of no radiculopathy, and any neurological findings from the current examination, the examiner is asked to reconcile the conflicting foregoing findings and ascertain whether the Veteran has radiculopathy.

f)  A genitourinary examination is to be conducted.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

g)  A bowel examination is to be conducted.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

